Citation Nr: 1550037	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  10-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from November 1984 to March 1985.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO, in relevant part, denied the Appellant's claim for service connection for PTSD, depression and anxiety.  In September 2015, the Appellant testified at a Board hearing, via video conference, before the undersigned; a transcript of the proceedings is associated with the record. 


FINDING OF FACT

An acquired psychiatric disorder was not manifest during service and is not attributable to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claim.  

In this case, the duty to notify was satisfied in a December 2006 letter to the Appellant prior to adjudication by the RO.  

The VA has also fulfilled its duty to assist.  VA obtained the Appellant's service treatment records, post-service private treatment records and military personnel records.  The Veteran was also provided an opportunity to set forth his contentions during the September 2015 hearing before the undersigned Veteran's Law Judge (VLJ).  During the hearing the VLJ clarified the issue and explained the law and concepts regarding service connection.  It was also determined that there was no outstanding evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Appellant was not afforded a VA examination in connection to his psychiatric disability claim.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that at the September 2015 hearing, the Appellant's representative requested that the VA provide the Appellant with an examination and nexus opinion in relation to his psychiatric disorder.  See Hearing Transcript, pp. 3, 5.  However, the Board finds that a VA examination in this instance is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that an in-service event, injury or disease occurred during the Appellant's period of ACTDUTRA that would support a finding of incurrence or aggravation.  As such, the second McClendon requirement is not satisfied, and a VA psychiatric examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The record also suggests that the Appellant receives Social Security disability benefits.  See Lay Statement from A.C. dated October 10, 2006.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz that "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this case, the Appellant's claim is being denied primarily because there is no evidence that he incurred a psychiatric disorder in service or that his current psychiatric disorders are related to service.  Accordingly, there is no reason to believe that the SSA records may give rise to pertinent information to conclude they are relevant to the Appellant's psychiatric disability claim, and the Appellant has not asserted as much.  

The Appellant has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.  

Applicable Law and Analysis

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Appellant did not serve on active duty.  Instead, the entirety of his service was in the National Guard and Army Reserve and consisted of periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  See Appellant's DD-214; Appellant's Conformation of Enlistment dated August 24, 1984.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2014).

The Appellant claims that his current psychiatric disorder stems from his period of ACTDUTRA from November 1984 to March 1985, and does not allege that he incurred any injury during any subsequent period of National Guard service that led to his current disability.  The record clearly reflects that the Appellant has a current psychiatric disorder; specifically, the Appellant has been diagnosed, in relevant part, with PTSD, anxiety, and depression.  See Treatment Records from the Institute for Human Resources dated March 2004 to December 2013.  However, the evidence is against a finding that any current psychiatric disorder began during or is otherwise related to military service.  

As a preliminary matter, the Board notes that the Appellant has withdrawn his service connection claim pertaining to PTSD.  An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  At the September 2015 hearing, the Appellant's representative expressed the Appellant's decision to withdraw his claim of PTSD.  See Hearing Transcript, p. 3.  The representative indicated that after meeting with the Appellant, they concluded that although he has been diagnosed with PTSD, he does not have evidence of a link between his PTSD and service.  Specifically, when reviewing the criteria for PTSD, the representative noted that the Appellant stated, "well, I don't have that.  I am not claiming that."  See Hearing Transcript, pp. 5.  After the hearing, the Appellant submitted a signed statement withdrawing his service connection claim for PTSD.  See Appellant's VA Form 21-4138, dated September 1, 2015.  Accordingly, the Board finds that the Appellant's withdrawal of his PTSD claim was well informed; thus the Board does not have jurisdiction to review this issue and the appeal, as it pertains to PTSD, is dismissed.  As such, the ensuing analysis will focus on the Appellant's claim for service connection for any acquired psychiatric disability other than PTSD.  

During the appeals period, the Appellant has cited two specific in-service events that he alleged caused his current psychiatric disability.  The Appellant asserted that his ACTDUTRA service changed him as a whole; specifically, it resulted in "pumping adrenaline" and turned him into a "killing machine."  See Appellant's Application for Compensation or Pension dated October 3, 2006; Hearing Transcript, pp. 4 and 6; Treatment Records from IHR dated September 26, 2009, January 2013, and December 5, 2013; and Statements in Support of Claim dated November 19, 2012 and January 19, 2012.  The Appellant also recounted an incident in which he and another soldier were violently attacked by a third soldier, and the Appellant was required to testify at court martial proceedings.  See Appellant's Statements in Support of Claim dated January 19, 2012.

The Board finds that while the Appellant is competent to attest to events that occurred in service, such statements are not credible.  The Appellant's statements pertaining to the causation and date of onset of his disability are inconsistent with each other and the evidence of record.  During the appeals period, the Appellant has stated that his disability began upon discharge in 1985.  See Appellant's Application for Compensation and Pension dated October 3, 2006.  However, the Veteran's National Guard enlistment and ETS examinations, dated August 1984 and January 1985 reflect clinically normal psychiatric evaluations.  Service treatment records during the Appellant's period of ACTDUTRA show no complaints, diagnosis, or treatment for psychiatric conditions.  In addition, there is no record of the violent altercation the Appellant describes, nor is there any record of his testimony at any court martial proceedings.  

The earliest indication in the record that the Appellant had any psychological symptoms was in 1988, after discharge from his period of ACTDUTRA.  At that time, the Appellant reported feeling depressed and anxious on one occasion, but attributed those feelings to "life in general, appearance, lack of a job, loss of girlfriend."  See Report of Medical History dated January 10, 1988.  Notably, on a later date, the Appellant specifically denied any psychiatric issues.  See Report of Medical Examination and Report of Medical History, both dated February 1, 1992. Further, the psychiatric evaluations conducted during service were normal.  See Reports of Medical Examination dated January 10, 1988 and February 1, 1992. 

In 2006, the Appellant attributed his "significant anxiety" to being amongst a large crowd of people at a recent wedding.  See Treatment Records from Institute for Human Resources dated May 23, 2006.  In 2007, the Appellant's anxiety stemmed from cocaine use and hallucinations; at one point, the Appellant claimed his anxiety lasted only 5 days, rather than the decades as the alleged 1985 onset date would suggest.  See Treatment Records from Institute for Human Resources dated August 28 and 29, 2007, October 2, 2007.  The Board finds that the Appellant's statements pertaining to the cause of his current disability and the date of onset are widely inconsistent with each other and with the evidence of record, and thus are of little probative value.  

The Appellant has also submitted lay statements from his fellow servicemen and his mother.  The servicemen claim that the Appellant would "take things to the extreme level" and that the Appellant befriended "less than model soldiers."  See Statement from J.D.R. dated February 2007; Statement from M.A.D. dated February 2007.  The Appellant's mother contends after that boot camp, the Appellant was aggressive, mean, and fought a lot.  She also claims he stopped dating, had trouble keeping a job, and became suicidal.  See Statement from A.C. dated October 2006.  While the servicemen and the Appellant's mother are all competent to attest to what they witnessed, such statements are not credible in light of the Appellant's own inconsistencies and the evidence of record.  To the extent the statements are credible, the Board finds that the Appellant's service treatment records, specifically the 1985 separation exam indicating that the Appellant had no psychiatric disorders upon discharge, more probative.  

Also, the record, specifically, the Appellant's private treatment records, do not provide any positive nexus evidence between the Appellant's ACTDUTRA service and his acquired psychiatric disability.  The Board recognizes that the Appellant's private psychologist, Dr. C.V., at one point in 2011, provided the Appellant with "information" regarding the relationship between the Appellant's period of ACTDUTRA and his anxiety.  See Treatment Records from IHR dated January 14 and 20, 2011.  Notably, there is no nexus opinion from Dr. C.V. in the record; nor is there any indication of what was in the "information" she provided the Appellant.  However, the Board recognizes that it has been almost five years since Dr. C.V. provided such information to the Appellant; the Appellant has had ample opportunity to summit any such evidence he deemed relevant or favorable to his claim and have it made part of the record.  As noted earlier, it was determined that there were no outstanding records.  See Hearing Transcript, p. 2.  The Board assigns the private treatment records that are of record little probative value as to the issues of in-service incurrence of a psychiatric disorder and etiology.

To the extent that the Appellant submitted the lay statements for the purpose of attributing the Appellant's current disability to his ACTDUTRA, such statements are not competent to provide a nexus opinion.  See Layno v. Brown, 6 Vet. App. 456, 470 (1994) (finding that lay testimony is not competent to prove that which requires specialized knowledge or training).  As such, the Board assigns little probative value to the lay statements in regards to the issue of etiology.

After a review of the entire record, the Board finds no credible evidence demonstrating that the Appellant incurred a psychiatric disease or injury during his period of ACTDUTRA; no disease or injury was noted during service.  It follows that the evidence is insufficient to support a nexus between the Appellant's current disability and the Appellant's period of ACDUTRA.  The Appellant has therefore failed to meet his evidentiary burden to establish all elements of his claim and service connection for an acquired psychiatric disability is not warranted.  

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).








ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


